internal_revenue_service u i l nos number release date cc dom fi p plr-106937-99 date trust state fund a fund b fund c fund d fund e firm month date date date date date floor floor building plr-106937-99 dear this is in response to a ruling_request submitted on behalf of funds a b c d and e the funds the funds request extensions of time pursuant to sec_301_9100-1 of the procedure and administration regulations to elect under sec_855 of the internal_revenue_code facts trust is a state corporation that is registered as an open- end diversified management company under the investment_company act of each fund is a separate series of trust that is treated as a separate corporation under sec_851 of the code the funds use a fiscal_year ending on the last day of month their income_tax returns were due on date pursuant to an extension of time to file firm is the independent auditor and tax_return_preparer for funds cfo an employee of funds is responsible for the final review of their returns and for filing the returns on date firm forwarded by courier the funds’ completed forms 1120-ric to cfo the forms were incorrectly addressed to floor of building instead of floor cfo’s correct address cfo was not expecting the delivery on date and was not aware that the forms had been delivered to the wrong floor on date sec_2 and cfo was involved in a project and had no opportunity to review the mail on date cfo was out for personal reasons and date was a legal_holiday for which the office was closed cfo returned to the office on date the first business_day following the holiday discovered the forms made the sec_855 elections executed the forms and mailed them to the appropriate service_center the funds make the following representations the request for relief was filed by the taxpayer before the failure to make the regulatory election was discovered by the service granting the relief will not result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer plr-106937-99 would have had if the election had been timely made taking into account the time_value_of_money the taxpayer did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayer requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the taxpayer did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that the funds have shown good cause for granting reasonable extensions of time to allow them to make elections under sec_855 of the code accordingly the time for filing the elections is extended to date plr-106937-99 no opinion is expressed as to whether any taxpayer’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the taxpayer’s tax_liability for the years involved if the district director’s office determines the taxpayer’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of the funds’ elections this ruling does not relieve funds from any penalty they may owe as a result of their failure_to_file their federal_income_tax returns on time this ruling’s application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether the funds qualify as rics under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although their form 1120-rics or extensions to file were not timely filed funds are to be treated as having made timely elections under sec_855 of the code except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours assistant chief_counsel financial institutions products
